Exhibit 10.3
 
TIPPT LLC
 
LIMITED RECOURSE PROMISSORY NOTE
 
New York, New York
 
May 14, 2012 $500,000.00
 
FOR VALUE RECEIVED, on December 23, 2016 (the “Maturity Date”), TIPPT LLC, a
Delaware limited liability company (the "Borrower"), with its offices at 116
West 23rd Street, New York, NY 10010, promises to pay to the order of
FUNCTION(X) INC., a Delaware corporation (the "Lender") at its offices at 902
Broadway, 11th Floor, New York, New York 10010, or at such other place as the
Lender may designate in writing, Five Hundred Thousand Dollars ($500,000.00)
(the “Principal Amount”), plus accrued and unpaid interest thereon.  This
Limited Recourse Promissory Note (this “Note”) is issued pursuant to that
certain Stock Purchase Agreement, dated as of May 14, 2012, by and between the
Borrower and the Lender, pursuant to which the Lender is selling to the Borrower
50,000,000 shares of Common Stock of TIPPT Media Inc. (the “Shares”).  In the
event that the Borrower is required, as a result of a regulatory requirement, to
distribute any Shares to its members at a time when any amounts of principal or
interest are outstanding under this Note, the Borrower shall distribute such
Shares to its members subject to the repayment obligations under this Note, such
that in the event of any failure to repay any principal or interest under this
Note, the Lender may seek recourse solely against the Shares; provided, however,
that such requirement shall in no way subject any member who receives any Shares
in such distribution to any personal liability beyond the Shares or if such
Shares have been transferred the value of the Shares such member has received.
Each member’s liability, if any, shall be several and not joint, and such
member’s proportionate liability shall be based on such member’s percentage
ownership interest in the Borrower at the time of the distribution of the
Shares; provided, further, that no distribution of Shares shall in any way
relieve the Borrower of any of its obligations to repay any amounts of principal
or interest outstanding under this Note.
 
1) Interest.  (a) Borrower will pay interest on the unpaid principal amount of
this Promissory Note from the date hereof until paid in full. Interest shall
accrue at the compounded interest rate computed quarterly equal to four percent
(4%) per annum. Interest shall be computed on the basis of a 365 day year for
actual days elapsed, but in no event higher than the maximum rate permitted
under applicable law.
 
(b) Borrower will pay interest, calculated at the rate set forth above, upon the
Maturity Date. In addition, Borrower will pay a default rate for late charges
(the “late charges”) equal to four percent (4%) per annum in excess of the rate
set forth herein if the entire Principal Amount and all accrued interest thereon
has not been paid when due hereunder. Notwithstanding the foregoing however, in
no event shall interest exceed the maximum legal rate permitted by law. All
payments, including insufficient payments, shall be credited, regardless of
their designation by Borrower, first to outstanding late charges or other
amounts due hereunder, then to interest and the remainder, if any, to principal.
 
 
1

--------------------------------------------------------------------------------

 
 
2) Mandatory Prepayment.  If at any time after the date hereof, the Borrower
directly or indirectly raises a cumulative amount of capital, whether through
one or more transactions after the date hereof, by issuing Equity Securities (as
defined below) of at least an aggregate of Twenty Million Dollars
($20,000,000.00) (which amount is herein the “Target Amount”), the Maturity Date
of this Promissory Note shall be adjusted and accelerated to occur
simultaneously with the closing of the capital raise in which Borrower has
reached the Target Amount and on such date the entire outstanding amount of all
Advances hereunder, together with all accrued and unpaid interest thereon and
any other late charges or amounts due hereunder, shall become immediately due
and payable.  For purposes hereof, “Equity Securities” shall mean any stock or
other equity securities of the Borrower, or any debt or other instrument, such
as a convertible note, a stock option, or warrant, that upon exercise or
conversion can allow any holder of such debt or other instrument to receive any
stock or equity securities of the Borrower.
 
3) Optional Prepayment.The Borrower may, upon prior notice to the Lender not
later than the 12:00 Noon, New York City time on the 5th business day prior to
the date of prepayment, prepay all or any portion of the then outstanding
Principal Amount, in whole or in part, without premium or penalty.  Each such
notice of prepayment given pursuant to this Section 3 (each a “Notice of
Prepayment”) shall specify the prepayment date and the principal amount of this
Promissory Note to be prepaid.  If a Notice of Prepayment is given, the Borrower
shall make such prepayment and the prepayment amount specified in such Notice of
Prepayment shall be due and payable on the date specified therein. Any repayment
or prepayment of any principal shall be accompanied by and late charges or other
amounts then due hereunder, together with accrued interest on the principal
amount repaid or prepaid.  Upon any such prepayment, the Principal Amount of
this Promissory Note shall be reduced to reflect the amount of the principal so
pre-paid.
 
4) Events of Default.  Lender may demand payment of the entire unpaid amount of
all Advances hereunder, together with all accrued and unpaid interest thereon,
at the option of the Lender, at any time and from time to time in the Lender’s
sole and absolute discretion, upon the occurrence and continuance of any one or
more of the following events (each an “Event of Default” and collectively, the
“Events of Default”): (a) the non-payment of any of the obligations hereunder on
the date such payment is due and payable; (b) dissolution or liquidation, as
applicable, of the Borrower; (c) any petition in bankruptcy being filed by or
against the Borrower or any proceedings in bankruptcy, or under any Acts of
Congress or similar applicable state law relating to the relief of debtors,
being commenced for the relief or readjustment of any indebtedness of the
Borrower either through reorganization, composition, extension or otherwise;
provided, however, that Borrower shall have a sixty (60) day grace period to
obtain the dismissal or discharge of involuntary proceedings filed against it;
(d) the making by the Borrower of an assignment for the benefit of creditors,
calling a meeting of creditors for the purpose of effecting a composition or
readjustment of its debts, or filing a petition seeking to take advance of any
other law providing for the relief of debtors; (e) the appointment of any
receiver of any material property of the Borrower or (f) the Borrower makes a
distribution of assets to its members other distributions of cash currently held
by the Borrower, unless required by a regulatory requirement, and in the case of
a distribution made due to a regulatory requirement, the provisions of the
introductory paragraph with respect to disbursements of Shares shall apply.
 
 
2

--------------------------------------------------------------------------------

 
 
5) Guaranty. This Promissory Note is secured by and shall have the benefits of
the Guaranty, pursuant to which TIPPT Media Inc. agrees to guaranty the
obligations of the Borrower hereunder (the “Guaranty”).
 
6) Governing Law. This Promissory Note shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to its rules
on conflicts of laws and for the performance of obligations wholly within such
state.
 
7) No Waiver. No failure or delay on the part of the Lender in exercising any
right, power, or remedy hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any other right, power, or
remedy hereunder. The rights and remedies provided herein are cumulative, and
are not exclusive of any other rights, powers, privileges, or remedies, now or
hereafter existing, at law or in equity or otherwise.
 
8) Costs and Expenses. Borrower shall reimburse the Lender for all costs and
expenses incurred by the Lender in connection with the collection of and
enforcement of this Promissory Note or any document, instrument or agreement
relating thereto.
 
9) Amendments. No amendment, modification, or waiver of any provision of this
Promissory Note nor consent to any departure by Borrower therefrom shall be
effective unless the same shall be in writing and signed by the Lender and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.
 
10) Successors and Assigns. This Promissory Note shall be binding upon Borrower
and its heirs, legal representatives, successors and assigns and the terms
hereof shall inure to the benefit of the Lender and its successors and assigns,
including subsequent holders hereof.
 
11) Severability. The provisions of this Promissory Note are severable, and if
any provision shall be held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall not in any manner
affect such provision in any other jurisdiction or any other provision of this
Promissory Note in any jurisdiction.
 
12) Entire Agreement. This Promissory Note is issued pursuant to the terms of a
Stock Purchase Agreement, by and between Lender and Borrower of even date
herewith (the “Stock Purchase Agreement”).  This Promissory Note, together with
the Guaranty, the Stock Purchase Agreement and the other documents referred to
in the Guaranty and the Stock Purchase Agreement, sets forth the entire
agreement of Borrower and the Lender with respect to this Promissory Note and
may be modified only by a written instrument executed by Borrower and the
Lender.
 
13) Headings. The headings herein are for convenience only and shall not limit
or define the meaning of the provisions of this Promissory Note.
 
14) Jurisdiction; Service of Process. Borrower agrees that in any action or
proceeding brought on or in connection with this Promissory Note (i) the Supreme
Court of the State of New York for the County of New York, or (in a case
involving diversity of citizenship) the United States District Court in the
Southern District of New York, shall have jurisdiction of any such action or
proceeding, (ii) service of any summons and complaint or other process in any
such action or proceeding may be made by the Lender upon Borrower by registered
or certified mail directed to Borrower at its address referenced above, Borrower
hereby waiving personal service thereof, and (iii) within thirty (30) days after
such mailing Borrower shall appear or answer to any summons and complaint or
other process, and should Borrower fail to appear to answer within said thirty
day period, it shall be deemed in default and judgment may be entered by the
Lender against Borrower for the amount as demanded in any summons or complaint
or other process so served.
 
 
3

--------------------------------------------------------------------------------

 
 
15) WAIVER OF THE RIGHT TO TRIAL BY JURY. BORROWER AND, BY ITS ACCEPTANCE
HEREOF, THE LENDER, HEREBY IRREVOCABLY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM, OR COUNTERCLAIM, WHETHER IN CONTRACT OR TORT, AT LAW
OR IN EQUITY, IN ANY MANNER CONNECTED WITH THIS PROMISSORY NOTE OR ANY
TRANSACTIONS HEREUNDER. NO OFFICER OF THE LENDER HAS AUTHORITY TO WAIVE,
CONDITION, OR MODIFY THIS PROVISION.
 
 

    TIPPT LLC               By:       Name:       Title:  

 
 
 4

--------------------------------------------------------------------------------